This case is before the court on Count Two of relators' complaint for writ of mandamus. Count One has been dismissed by previous order of this court. See State, ex rel. Butler Cty. BarAssn., v. Robb (1990), 62 Ohio App.3d 298, 575 N.E.2d 497. Relators have moved for summary judgment as to Count Two and respondent has opposed the motion.
Relators seek an order compelling respondent to make copies of public records available at cost, citing R.C. 149.43(B): *Page 399 
"* * * Upon request, a person responsible for public records shall make copies available at cost, within a reasonable period of time. * * *" (Emphasis added.)
Respondent contends he is required to charge $1.00 per page for copies, citing R.C. 2303.20:
"The clerk of the court of common pleas shall charge the following fees and no more:
"* * *
"(G) One dollar for each double spaced page, for copies of pleadings, process, record, or files, including certificate and seal[.]"
We agree with respondent that a specific statute trumps a general statute when the two conflict. We agree with relators, however, that R.C. 2303.20(G) pertains to a limited class of copies only, and does not pertain to all copies of public records which might be sought by a member of the public.
The facts are not in dispute and relators are entitled to judgment as a matter of law.
A writ of mandamus shall issue compelling respondent to make ordinary copies of public records available at cost. The writ does not extend to those copies within the purview of R.C.2303.20(G), i.e., certified copies.
Writ of mandamus granted.
WOLFF, P.J., BROGAN and GRADY, JJ., concur.
WILLIAM H. WOLFF, JR., J., of the Second Appellate District, sitting by assignment.
JAMES A. BROGAN, J., of the Second Appellate District, sitting by assignment.
THOMAS J. GRADY, J., of the Second Appellate District, sitting by assignment. *Page 400